UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6595


BILLY LEE LISENBY, JR.,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden, McCormick Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:14-cv-01546-DCN)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Lee Lisenby, Jr., Appellant Pro Se.  Daniel John Crooks,
III, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Billy      Lee    Lisenby,        Jr.,    seeks      to     appeal        the    district

court’s    order      accepting    the       recommendation           of   the       magistrate

judge    and    denying       relief     on    his    28    U.S.C.         §    2241     (2012)

petition, which the district court treated as a petition filed

under 28 U.S.C. § 2254 (2012).                     The order is not appealable

unless    a    circuit       justice    or    judge    issues          a   certificate         of

appealability.        28 U.S.C. § 2253(c)(1)(A) (2012).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard          by        demonstrating         that

reasonable       jurists       would     find      that        the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural         grounds,        the      prisoner           must

demonstrate      both     that    the     dispositive           procedural           ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Lisenby has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense       with    oral     argument       because         the     facts     and      legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3